Citation Nr: 0808911	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Margaret K. Krasik, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service in the Navy from 
August 1942 to December 1945.  He is deceased and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant's claim was previously denied by the Board in 
an October 2004 decision.  The appellant moved for 
reconsideration of that decision in February 2005.  By letter 
issued in July 2005, the appellant was notified that her 
motion for reconsideration was denied.  The appellant then 
appealed the Board's October 2004 decision to the Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court vacated and remanded the Board's 
decision as to the issue stated above in October 2007.  The 
appellant's appeal is, therefore, before the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends the veteran's exposure to 
asbestos in service in World War II, caused or contributed to 
his death in March 2002, which was due in part to 
complications arising from chronic obstructive pulmonary 
disease (COPD).  

A review of the record reflects that since the appeal was 
originally developed, requirements under the provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) which describe VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits, 
have been refined as articulated by the Court.  Compliance 
with these requirements should occur as set out below.  

In addition, the Joint Motion for Remand suggests a medical 
opinion would be useful in this case to provide clarification 
regarding any nexus between any asbestos exposure the veteran 
may have had during his World War II service, and his 2002 
death.  Such an opinion should be obtained.  

Lastly, in documents received from the appellant's 
representative in March 2008, it was argued that additional 
medical records relating to the veteran's treatment between 
1996 and 2001, should be associated with the file.  Attempts 
to obtain pertinent records from this time period should be 
made.  

Under these circumstances, this case is REMANDED for the 
following action.  

1.  Provide the appellant with notice 
that is compliant with the current legal 
requirements for claims for dependency 
and indemnity compensation based upon 
service connection for the cause of the 
veteran's death, which should include an 
explanation of the evidence and 
information required to substantiate a 
Dependency and Indemnity Compensation 
claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant, which portion, if any, VA will 
attempt to obtain on her behalf, and 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.  Likewise, it should 
include an explanation as to the method 
by which effective dates for award of 
benefits are established, in the event 
the benefit sought is granted. 

2.  Contact the appellant and request 
that she submit a new VA Form 21-4142 
authorizing VA to obtain the veteran's 
private treatment records for COPD from 
the Orlando Regional Healthcare System, 
(ORHS) for the period of 1996 through 
January 2001.  Once the release has been 
received, a request should be sent to the 
ORHS asking it to provide copies of  
treatment records pertaining to treatment 
of the veteran for chronic obstructive 
pulmonary disease for this time period.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
The appellant and her representative 
should be notified of unsuccessful 
efforts in this regard.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, a medical opinion 
should be obtained from a physician 
knowledgeable in the field of COPD based 
upon a record review of the claims file.  
The claims file must be provided for 
review in conjunction with the medical 
opinion requested.

After reviewing the file, the medical 
expert should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's chronic obstructive 
pulmonary disease was related to (i.e. 
was caused by, or made worse by) any 
exposure to asbestos as could have 
occurred during his military service as a 
machinist mate in the Navy from August 
1942 to December 1945.  A full rationale 
should be provided for the opinion given. 

4.  Then, after taking all actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and ensuring 
that the VA medical opinion is complete, 
the appellant's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

